            Case 3:20-cv-05303-MAT Document 22 Filed 04/06/21 Page 1 of 9




01

02

03

04

05                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
06                                         AT SEATTLE

07 SUSAN L.,                              )
                                          )                  CASE NO. C20-5303-MAT
08         Plaintiff,                     )
                                          )
09         v.                             )
                                          )                  ORDER RE: SOCIAL SECURITY
10   ANDREW M. SAUL,                      )                  DISABILITY APPEAL
     Commissioner of Social Security,     )
11                                        )
           Defendant.                     )
12   ____________________________________ )

13          Plaintiff proceeds through counsel in her appeal of a final decision of the

14 Commissioner of the Social Security Administration (Commissioner). The Commissioner

15 denied Plaintiff’s application for Disability Insurance Benefits (DIB) after a hearing before an

16 Administrative Law Judge (ALJ). Having considered the ALJ’s decision, the administrative

17 record (AR), and all memoranda of record, this matter is REVERSED and REMANDED for

18 further administrative proceedings.

19                                FACTS AND PROCEDURAL HISTORY

20          Plaintiff was born on XXXX, 1967. 1 She has an associate’s degree, and previously

21 worked as a warehouse administrator, customer service representative, and receptionist. (AR

22
            1
                Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -1
             Case 3:20-cv-05303-MAT Document 22 Filed 04/06/21 Page 2 of 9




01 44, 230.)

02           Plaintiff applied for DIB in January 2016. (AR 156-59.) That application was denied

03 and Plaintiff timely requested a hearing. (AR 120-23, 125-32.)

04           In July 2018, ALJ Paula Fow Atchison held a hearing in Phoenix, taking testimony

05 from Plaintiff and a vocational expert. (AR 37-75.) On January 15, 2019, the ALJ issued a

06 decision finding Plaintiff not disabled. (AR 15-28.) Plaintiff timely appealed. The Appeals

07 Council denied Plaintiff’s request for review in January 2020 (AR 1-6), making the ALJ’s

08 decision the final decision of the Commissioner. Plaintiff appealed this final decision of the

09 Commissioner to this Court.

10                                        JURISDICTION

11           The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. §

12 405(g).

13                                         DISCUSSION

14           The Commissioner follows a five-step sequential evaluation process for determining

15 whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it

16 must be determined whether the claimant is gainfully employed. The ALJ found Plaintiff had

17 not engaged in substantial gainful activity between her alleged onset date (December 5, 2014)

18 and her date last insured (DLI) of March 31, 2018. (AR 17-18.) At step two, it must be

19 determined whether a claimant suffers from a severe impairment.         The ALJ found that

20 through the DLI, Plaintiff’s osteoarthritis, diabetes, peripheral neuropathy, inflammatory

21 bowel disease, chronic pain, degenerative disc disease, and Crohn’s disease were severe

22 impairments. (AR 18-21.) Step three asks whether a claimant’s impairments meet or equal a



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -2
            Case 3:20-cv-05303-MAT Document 22 Filed 04/06/21 Page 3 of 9




01 listed impairment. The ALJ found that through the DLI, Plaintiff’s impairments did not meet

02 or equal the criteria of a listed impairment. (AR 21.)

03          If a claimant’s impairments do not meet or equal a listing, the Commissioner must

04 assess residual functional capacity (RFC) and determine at step four whether the claimant has

05 demonstrated an inability to perform past relevant work. The ALJ found that through the

06 DLI, Plaintiff was capable of performing light work with additional limitations: she could not

07 be exposed to dangerous machinery or unprotected heights. She could occasionally climb

08 ladders, ropes, and scaffolds. She could frequently climb ramps and stairs, balance, stoop,

09 kneel, crouch, crawl, handle, and finger. (AR 21.) With that assessment, the ALJ found that

10 through the DLI, Plaintiff could perform her past work as a collection clerk, cashier’s

11 supervisor, and label stamper. (AR 27.)

12          If a claimant demonstrates an inability to perform past relevant work, the burden shifts

13 to the Commissioner to demonstrate at step five that the claimant retains the capacity to make

14 an adjustment to work that exists in significant levels in the national economy. Because the

15 ALJ found that Plaintiff could perform her past work, the ALJ did not proceed to step five.

16 (AR 27-28.)

17          This Court’s review of the ALJ’s decision is limited to whether the decision is in

18 accordance with the law and the findings supported by substantial evidence in the record as a

19 whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Substantial evidence means

20 more than a scintilla, but less than a preponderance; it means such relevant evidence as a

21 reasonable mind might accept as adequate to support a conclusion. Magallanes v. Bowen, 881

22 F.2d 747, 750 (9th Cir. 1989). If there is more than one rational interpretation, one of which



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -3
             Case 3:20-cv-05303-MAT Document 22 Filed 04/06/21 Page 4 of 9




01 supports the ALJ’s decision, the Court must uphold that decision. Thomas v. Barnhart, 278

02 F.3d 947, 954 (9th Cir. 2002).

03          Plaintiff argues the ALJ erred in (1) finding various impairments to be not severe at

04 step two, (2) discounting her subjective symptom testimony, (3) assessing certain medical

05 evidence and opinions, and (4) discounting lay evidence. 2 The Commissioner argues that the

06 ALJ’s decision is supported by substantial evidence and should be affirmed.

07                                                Step two

08          At step two, a claimant must make a threshold showing that her medically

09 determinable impairments significantly limit her ability to perform basic work activities. See

10 Bowen v. Yuckert, 482 U.S. 137, 145 (1987); 20 C.F.R. §§ 404.1520(c), 416.920(c). “Basic

11 work activities” refers to “the abilities and aptitudes necessary to do most jobs.” 20 C.F.R. §§

12 404.1522(b), 416.922(b). “An impairment or combination of impairments can be found ‘not

13 severe’ only if the evidence establishes a slight abnormality that has ‘no more than a minimal

14 effect on an individual’s ability to work.’” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir.

15 1996) (quoting Social Security Ruling 85-28).

16          In this case, the ALJ found multiple conditions to be not severe at step two. (AR 18-

17 21.) Plaintiff argues that the ALJ’s analysis was not supported by substantial evidence and

18 this error caused harm because the ALJ’s RFC assessment fails to account for all of Plaintiff’s

19 limitations, including limitations caused by non-severe impairments. Dkt. 16 at 3-4.

20          Plaintiff fails to identify any particular omitted limitations caused by the impairments

21
            Plaintiff also assigns error to the ALJ’s RFC assessment and step-four findings, but in doing
            2

22 so only reiterates arguments made in connection with the other assignments of error. Dkt. 16 at 19.
   The Court need not address this assignment of error separately.


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -4
            Case 3:20-cv-05303-MAT Document 22 Filed 04/06/21 Page 5 of 9




01 found to be non-severe, however. Dkt. 16 at 3-4. This failure is fatal to Plaintiff’s claim of

02 harmful step-two error. See Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007). Because

03 Plaintiff has not shown that the ALJ’s step-two findings resulted in the omission of any

04 particular limitation, the Court finds no harmful error in the ALJ’s finding certain conditions

05 to be not severe.

06                                 Subjective symptom testimony

07         The ALJ discounted Plaintiff’s allegations because “the evidence generally does not

08 support the alleged loss of functioning.” (AR 24.) Plaintiff argues that the ALJ failed to

09 provide a specific, clear, and convincing reason to discount her testimony, as required in the

10 Ninth Circuit. Burrell v. Colvin, 775 F.3d 1133, 1136-37 (9th Cir. 2014).

11         The Court agrees that the ALJ’s discussion of Plaintiff’s allegations fails to identify

12 any reason sufficient to discount her testimony. The ALJ summarized the medical records

13 that she found supported the RFC assessment, but did not identify any particular reasons to

14 discount Plaintiff’s allegations. (AR 24-27.) This type of summary is insufficient to support

15 discounting a claimant’s testimony. See Brown-Hunter v. Colvin, 806 F.3d 487, 493-94 (9th

16 Cir. 2015) (finding legal error where ALJ failed to identify the testimony found not credible

17 or to link testimony to the parts of record supporting the assessment of the claimant’s

18 credibility, and instead stated “only that she found, based on unspecified claimant testimony

19 and a summary of medical evidence, that ‘the functional limitations from the claimant’s

20 impairments were less serious than she has alleged’”).

21         Although the Commissioner points to parts of the records that suggest Plaintiff

22 engaged in activities inconsistent with her allegations or reported improvement with treatment



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -5
            Case 3:20-cv-05303-MAT Document 22 Filed 04/06/21 Page 6 of 9




01 (Dkt. 20 at 11-12), the ALJ did not refer to this evidence to explain why the record

02 undermined Plaintiff’s allegations. The Commissioner also contrasted parts of Plaintiff’s

03 testimony with certain treatment notes (Dkt. 20 at 11), but again, the ALJ did not do so.

04 Notably, the Commissioner’s section addressing the ALJ’s assessment of Plaintiff’s testimony

05 does not refer to the ALJ’s decision at all, but instead directs the Court’s attention to records

06 that the Commissioner argues constitute substantial evidence support the ALJ’s finding that

07 Plaintiff’s reporting was not entirely reliable. Dkt. 20 at 10-12. Because the Court is

08 constrained to review the ALJ’s decision itself, and finds that the ALJ’s summary of the

09 medical evidence does not constitute on its own a reason to discount Plaintiff’s testimony, the

10 Court finds that the ALJ erred in failing to provide legally sufficient reasons to discount

11 Plaintiff’s testimony.

12                                     Medical opinion evidence

13          One of Plaintiff’s treating doctors, Mark Goldberg, M.D., provided multiple checkbox

14 form opinions describing Plaintiff’s symptoms and limitations. (AR 398-99, 614-15, 1108-

15 09.) The ALJ summarized the opinions (AR 26-27) and explained in one sentence why she

16 gave them minimal weight: “These opinions are not consistent with the record as a whole.”

17 (AR 27.)

18          The ALJ may reject physicians’ opinions “by setting out a detailed and thorough

19 summary of the facts and conflicting clinical evidence, stating his interpretation thereof, and

20 making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing Magallanes v,

21 Bowen, 881 F.2d 747, 751 (9th Cir. 1989). Rather than merely stating his conclusions, the

22 ALJ “must set forth his own interpretations and explain why they, rather than the doctors’, are



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -6
             Case 3:20-cv-05303-MAT Document 22 Filed 04/06/21 Page 7 of 9




01 correct.” Reddick, 157 F.3d at 725 (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir.

02 1988)).

03           Here, the ALJ stated her conclusion that Dr. Goldberg’s opinions were inconsistent

04 with the “record as a whole”, but did not identify any particular inconsistencies. (AR 27.)

05 The Commissioner suggests (Dkt. 20 at 8) that the Court should look to the evidence cited by

06 the ALJ in finding that Plaintiff could perform a range of light work, as the evidence the ALJ

07 had in mind as inconsistent with Dr. Goldberg’s opinions. The Court declines the invitation

08 to wade through the medical records to determine if or to what extent they are inconsistent

09 with Dr. Goldberg’s opinions. Because the ALJ failed to provide any analysis beyond a mere

10 conclusion, the Court finds that the ALJ erred in assessing Dr. Goldberg’s opinions.

11           Plaintiff also argues that the ALJ failed to account for limitations suggested in credited

12 opinions from examining providers, but fails to point to any part of the credited opinions that

13 specifically identifies any limitation not included in the ALJ’s RFC assessment. Dkt. 16 at 7-

14 8. Accordingly, the Court finds no error in the ALJ’s assessment of the examining source

15 opinions.

16           Lastly, 3 Plaintiff argues that the ALJ erred in crediting State agency opinions because

17 these non-examining source opinions are generally entitled to less weight than the opinions of

18 treating or examining sources, and because the State agency consultants did not have the

19 opportunity to review the entire record. Dkt. 16 at 13. Plaintiff has not shown that the ALJ

20 erred in crediting the opinions, however, because she has not shown that the opinions were

21
            Plaintiff’s opening brief also contains a lengthy summary of miscellaneous medical findings.
             3

22 Dkt. 16 at 8-13. This summary does not advance Plaintiff’s assignment of error in the ALJ’s decision
   and need not be addressed further.


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -7
            Case 3:20-cv-05303-MAT Document 22 Filed 04/06/21 Page 8 of 9




01 contradicted by the remainder of the record. See Andrews v. Shalala, 53 F.3d 1035, 1041 (9th

02 Cir. 1995). Furthermore, the ALJ explicitly considered the State agency opinions in the

03 context of the record as a whole. (AR 27.) Thus, the Court finds no error in the ALJ’s

04 assessment of the State agency opinions.

05                                           Lay evidence

06          Plaintiff’s mother, Julie Mansfield, wrote a statement describing Plaintiff’s symptoms

07 and limitations.     (AR 240-47.)     The ALJ summarized Ms. Mansfield’s statement and

08 explained that she considered it “in as much as it was consistent with the medical evidence

09 record and the record as a whole[.]” (AR 27.)

10          Plaintiff argues that the ALJ failed to provide germane reasons to discount Ms.

11 Mansfield’s statement, as required in the Ninth Circuit. See Dodrill v. Shalala, 12 F.3d 915,

12 919 (9th Cir. 1993) (“If the ALJ wishes to discount the testimony of the lay witnesses, he

13 must give reasons that are germane to each witness.”). The Commissioner contends that an

14 ALJ is entitled to discount a lay witness statement that is inconsistent with the record (Dkt. 20

15 at 10), which may be true, but the ALJ here did not explicitly find Ms. Mansfield’s statement

16 to be inconsistent with the record and did not refer to any part of the record contradicting Ms.

17 Mansfield’s statement. The ALJ’s conclusory finding does not constitute a germane reason to

18 discount Ms. Mansfield’s opinion.

19                                         CONCLUSION

20          For the reasons set forth above, this matter is REVERSED and REMANDED for

21 further administrative proceedings.      On remand, the ALJ should reconsider Plaintiff’s

22 testimony, Dr. Goldberg’s opinions, and Ms. Mansfield’s statement, and any other part of the



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -8
           Case 3:20-cv-05303-MAT Document 22 Filed 04/06/21 Page 9 of 9




01 decision as necessary.

02         DATED this 6th day of April, 2021.

03

04                                              A
                                                Mary Alice Theiler
05                                              United States Magistrate Judge

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -9
